Title: From George Washington to Fielding Lewis, Jr., 27 February 1784
From: Washington, George
To: Lewis, Fielding Jr.



Dear Fielding,
Mount Vernon Feb. 27th 84

You very much mistake my circumstances, when you suppose me in a condition to advance money.
I made no money from my Estate during the nine years I was absent from it, and brought none home with me. Those who owed me—for the greater part—took advantage of the depreciation & paid me off with Six pence in the pound. Those to whom I was indebted, I have yet to pay, without other means, if they will not wait, than selling part of my Estate—or distressing those who were too honest to take advantage of the Tender Laws to quit scores with me.
This relation of my circumstances, which is a true one, is alone sufficient, without adding that my living under the best œconomy I can use, must, unavoidably, be expensive, to convince you of my inability to advance money.

I have heard with pleasure that you are industrious—convince people by your mode of living that you are Sober and frugal also, and I persuade myself your Creditors will grant you every indulgence they can. It would be no small inducement to me, if it ever should be in my power, to assist you.
Your Fathers advice to you, in his Letter of the 8th of Octobr is worthy the goodness of his own Heart, and very excellent to follow. If I could say any thing to enforce it, it should not be wanting.
I shall always be glad to see you here; your Aunt joins me in best wishes, and I am your Affecte Uncle

Go: Washington


P.S. There was a great space between the 23d of Septr 1778 when you were called upon by your Father for a specific list of your Debts; and his death: How happened it, that in all that time you did not comply with his request? and what do they amount to now? His letters to you are returned, & I hope will get safe to hand.


G. W——n
